Title: General Orders, 8 February 1783
From: Washington, George
To: 


                        
                             Saturday February 8th 1783
                            Parole Gilead.
                            C. signs Hartford—Illonois.
                        
                        For the day tomorrow Major Reading.
                        For duty the third Massachusetts Regiment.
                        At the general court martial of which Colonel Michael Jackson is president—Ensign Ricker Sedam of the 1st
                            Jersey regiment charged with seizing a cow belonging to the husband of Catherine Leggett under pretence of its being
                            designed for the enemy, and afterwards carrying the same Cow below the Lines and selling her there—Was tried—The court on
                            consideration are of opinion that Ensign Ricker Sedam did seize a Cow belonging to the husband of Catherine Leggett and
                            that he sold the same Cow a few rods below the Lines—they are also of Opinion that he had a right to seize the Cow, but he
                            ought to have had her condemned, before he sold her, which was not the case, yet considering all the circumstances
                            attending the transaction they think him excusable.
                        The Commander in chief approves the opinion of the court and releases Ensign Sedam from Arrest.
                        At the General court martial of which Colonel Zebulon Butler is president—Thomas Stevens a soldier in the 3d
                            Massachusetts regiment, charged with using insulting Language to Lieutenant Smith of the 6th Massa. regiment when
                            crossing the river at Westpoint, and afterwards striking Lieutenant Smith several times, was tried. The court on due
                            consideration find Stephens guilty of a breach of part of article 5th section 2d of the rules and articles of war, and
                            sentence him to have his honorary Badge taken off at the head of the regiment to which he belongs, and receive one hundred
                            lashes on his naked back.
                        The Commander in chief approves the sentence of the Court, but remits the infliction of the punishment in
                            consideration of the orders of the 6th instant.
                        All officers going on Furlough-Command, or any other business which calls them from Camp, are directed to
                            leave orders on the paymaster, for their subsistence, during their absence.
                    